     Case: 1:18-cv-04109 Document #: 33 Filed: 03/11/19 Page 1 of 1 PageID #:136

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Malibu Media, LLC
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:18−cv−04109
                                                                   Honorable John Z. Lee
John Doe, subscriber assigned IP address
76.227.12.95, et al.
                                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 11, 2019:


        MINUTE entry before the Honorable John Z. Lee:Plaintiff has notified the Court
that the parties have settled [32]. Defendant's motion to dismiss [28] is stricken as moot.
This case is dismissed without prejudice, with leave to reinstate within 30 days. Civil case
terminated.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
